Name: Council Regulation (EEC) No 2133/87 of 13 July 1987 amending Regulation (EEC) No 2194/85 adopting general rules concerning special measures for soya beans
 Type: Regulation
 Subject Matter: economic analysis;  plant product;  production;  prices;  economic policy
 Date Published: nan

 No L 200/2 Official Journal of the European Communities 21 . 7 . 87 COUNCIL REGULATION (EEC) No 2133/87 of 13 July 1987 amending Regulation (EEC) No 2194/85 adopting general rules concerning special measures for soya beans THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as amended by Regulation (EEC) No 1921 /87 (2), and in particular Article 3a (5) thereof, Having regard to the proposal from the Commission , Whereas the coefficient referred to in Article 3a (3) of Regulation (EEC) No 1491 /85 should be determined in order to establish the reduction in the aid for soya beans which arises from the application of the system of maximum guaranteed quantities ; whereas the rules for determining this coefficient should appear in Regulation (EEC) No 2194/85 0, HAS ADOPTED THIS REGULATION : Article 1 The following Article shall be added to Regulation (EEC) No 2194/85 : 'Article la Where Article 3a (3) of Regulation (EEC) No 1491 /85 applies, the reduction in the amount of the aid, during the 1987/ 1988 marketing year, shall be equal to 1 % of the guide price for each of the successive amounts of 11 000 tonnes of production which is exceeded or equalled by the estimated production, in excess of the maximum guaranteed quantity.' Article 2 This Regulation shll enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 July 1987. For the Council The President B. SCHALL HOLBERG (') OJ No L 151 , 10 . 6 . 1985, p . 15 . 0 OJ No L 183, 3 . 7. 1987, p . 19 . (' OJ No L 204, 2. 8 . 1985, p . 1 .